IN THE SUPREME COURT OF
               CALIFORNIA

                       THE PEOPLE,
                  Plaintiff and Respondent,
                              v.
                  MISAEL VENCES MAYA,
                  Defendant and Appellant.

                           S255371

            Second Appellate District, Division Six
                          B290589

               Ventura County Superior Court
                        2010031209



                         April 9, 2020

Chief Justice Cantil-Sakauye authored the opinion of the
Court, in which Justices Chin, Corrigan, Liu, Cuéllar, Kruger,
and Groban concurred.
                      PEOPLE v. MAYA
                           S255371


        Opinion of the Court by Cantil-Sakauye, C. J.


      A person convicted of a misdemeanor is entitled to
expungement of that conviction if, among other things, the
person lives “an honest and upright life” during a specified
period after judgment. (Pen. Code, § 1203.4a, subd. (a) (section
1203.4a(a)).) We hold that a person may live such a life even if
that person has been in custody since completing the sentence
imposed for the misdemeanor.
                       I. BACKGROUND
     A. Trial Court
       Misael Vences Maya pleaded guilty to driving under the
influence (with several such convictions prior) and felony
possession of a controlled substance. The trial court sentenced
him to prison without probation. Maya completed his term of
imprisonment in 2012 and has been in federal immigration
custody ever since. While in immigration custody, Maya
successfully applied to have the felony possession conviction
reduced to a misdemeanor. (See Pen. Code, § 1170.18, subds. (f),
(g); all undesignated citations refer to this code.)
      Maya then sought expungement of the misdemeanor
conviction under section 1203.4a(a), which contains the “honest
and upright life” requirement mentioned above. Among other
things, he contended that he had obeyed all laws since being
convicted and had participated in fire camp and Alcoholics
Anonymous. The district attorney opposed the request, arguing
                          PEOPLE v. MAYA
             Opinion of the Court by Cantil-Sakauye, C. J.


in part that “[o]f course he’s had an upstanding life because he’s
been a prisoner in state prison”; “there has been no period where
he successfully or satisfactorily completed probation or even the
post[-]custody release because he was directly into federal
custody. So there’s been no period even to evaluate.” The trial
court denied the request, stating that “[b]eing in custody for
substantial periods of time” is not equivalent to living “an honest
and upright life.”
      Maya moved for reconsideration. The trial court denied
the motion. Among other things, the court observed that
“[t]here’s been no opportunity by the Court or probation or by
parole officials to determine whether [Maya] leads a law-abiding
life when out of custody.” The court did not discuss Maya’s
participation in fire camp or Alcoholics Anonymous.
      B. Court of Appeal
      Maya complained on appeal that the trial court “did not
believe custodial time could qualify as honest and upright living
for expungement purposes.” A divided panel of the Court of
Appeal affirmed, rejecting the premise “that a trial court
considering an expungement motion may consider custodial
behavior in assessing ‘an honest and upright life.’ ” (People v.
Maya (2019) 33 Cal. App. 5th 266, 270 (Maya).)
      Justice Tangeman dissented. He interpreted the relevant
statutory text to permit consideration of time spent in custody.
(Maya, supra, 33 Cal.App.5th at p. 272 (dis. opn. of Tangeman,
J.).) We granted review to resolve the narrow question whether
conduct while in custody can satisfy the honest and upright life
requirement.




                                  2
                          PEOPLE v. MAYA
             Opinion of the Court by Cantil-Sakauye, C. J.


                           II. ANALYSIS
      A. Section 1203.4a(a)’s “Honest and Upright Life”
         Provision Does Not Categorically Require That
         a Defendant Spend Time Outside of Custody
         Before Obtaining Expungement
      Abandoning a position they took in the Court of Appeal,
the People now concede that “[n]othing in the text, structure, or
purpose of [section 1203.4a(a)] categorically forbids a trial court
from considering actions . . . while in custody — including
immigration custody — in evaluating whether an individual
seeking the expungement of a misdemeanor conviction has led
an ‘honest and upright life.’ ” We agree.
      Section 1203.4a(a) instructs that “[e]very defendant
convicted of a misdemeanor and not granted probation . . .
shall, at any time after the lapse of one year from the date of
pronouncement of judgment, if he or she has fully complied with
and performed the sentence of the court, is not then serving a
sentence for any offense and is not under charge of commission
of any crime, and has, since the pronouncement of judgment,
lived an honest and upright life and has conformed to and
obeyed the laws of the land, be permitted by the court to
withdraw his or her plea of guilty . . . and enter a plea of not
guilty; . . . and . . . the court shall thereupon dismiss the
accusatory pleading against the defendant, who shall thereafter
be released from all penalties and disabilities resulting from the
offense of which he or she has been convicted,” with exceptions
not relevant here. (Italics added.)
      The text of this provision strongly suggests that a court
may consider a defendant’s behavior in custody, including
immigration custody, when evaluating whether that defendant
has lived an honest and upright life. The statute directs a court


                                  3
                          PEOPLE v. MAYA
             Opinion of the Court by Cantil-Sakauye, C. J.


considering a request for relief to evaluate whether the
defendant has “lived an honest and upright life” “since the
pronouncement of judgment” (§ 1203.4a(a)), not since “the date
of release from custody,” or anything to that effect (Maya, supra,
33 Cal.App.5th at p. 272 (dis. opn. of Tangeman, J.)).
      Moreover, a defendant may become eligible for relief as
soon as “any time after the lapse of one year from the date of
pronouncement of judgment.”          (§ 1203.4a(a).)   Because a
defendant convicted of a misdemeanor may be required to spend
time in custody (see, e.g., § 19.2 [up to one year]), the statute’s
focus on “time after” the pronouncement of judgment suggests
that a defendant’s conduct while in custody is relevant to the
court’s inquiry. If time in custody were ignored as irrelevant,
then misdemeanants sentenced to longer terms of confinement
would be eligible for expungement after shorter periods of
honest and upright living. We have no reason to think the
Legislature might have intended that result.
       By contrast, concluding that time in custody is relevant to
the honest and upright life inquiry is not only supported by the
statutory text, it makes practical sense as well. Various
provisions of the Penal Code reflect concern that those in
custody for breaking the law may break the law again when
incarcerated. (See, e.g., §§ 243.1 [battery against custodial
officer], 4573.6 [possession of controlled substance].) In short,
“persons in custody can, and often do, commit crimes . . . .”
(Maya, supra, 33 Cal.App.5th at p. 272 (dis. opn. of Tangeman,
J.).) The possibility of expungement relief, and the benefits that
come with it, may provide a powerful incentive for good
behavior. (See, e.g., Lab. Code, § 432.7, subd. (a)(1) [limiting
employers’ use of expunged convictions].)            Considering
individuals’ conduct while in custody when deciding whether to

                                  4
                          PEOPLE v. MAYA
             Opinion of the Court by Cantil-Sakauye, C. J.


grant that relief “encourage[s] their compliance with the law . . .
pending their release.” (Maya, at p. 273 (dis. opn. of Tangeman,
J.).) And courts are well-equipped to evaluate the significance
of in-custody behavior, as they routinely do so in other legal
contexts. (See, e.g., §§ 1170.18, subd. (b)(2), 1170.126, subd.
(g)(2).)
      We thus conclude, contrary to the Court of Appeal, that
conduct while in custody is relevant to determining whether a
defendant has satisfied the honest and upright life requirement.
(See Maya, supra, 33 Cal.App.5th at p. 270.) Based on the same
considerations, we further hold that such conduct is not merely
relevant; it can, in appropriate cases, satisfy that requirement.
True, the fact that the conduct occurred while a defendant was
in custody can be a pertinent factor in a court’s inquiry. But
nothing in the statutory text or legislative history permits us to
hold that such conduct is categorically insufficient to satisfy the
honest and upright life requirement.
      B. The Court of Appeal May Determine on Remand
         Whether the Trial Court Erred in Denying Maya
         Relief
      Rather than contesting the issue we granted review to
resolve, the People ask us to affirm the judgment on the
alternative ground that, even if time in custody is relevant to
the honest and upright life inquiry, the trial court did not err in
denying Maya expungement. We decline to reach that issue. On
remand, the Court of Appeal may consider it in the first
instance.




                                  5
                          PEOPLE v. MAYA
             Opinion of the Court by Cantil-Sakauye, C. J.


                        III. DISPOSITION
      We reverse the judgment of the Court of Appeal and
remand the matter for further proceedings consistent with this
opinion.
                                      CANTIL-SAKAUYE, C. J.

We Concur:
CHIN, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.




                                  6
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Maya
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 33 Cal. App. 5th 266
Rehearing Granted

__________________________________________________________________________________

Opinion No. S255371
Date Filed: April 9, 2020
__________________________________________________________________________________

Court: Superior
County: Ventura
Judge: Bruce A. Young

__________________________________________________________________________________

Counsel:

Wayne C. Tobin, under appointment by the Supreme Court, for Defendant and Appellant.

Xavier Becerra, Attorney General, Michael J. Mongan, State Solicitor General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Assistant Attorney General, Janill L. Richards, Principal
Deputy State Solicitor General, Helen H. Hong, Deputy State Solicitor General, Shawn McGahey
Webb, Noah P. Hill and Shezad H. Thakor, Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Wayne C. Tobin
Attorney at Law
1560-1 Newbury Road, #346
Newbury Park, CA 91320-3448
(805) 499-7656

Helen H. Hong
Deputy State Solicitor General
600 West Broadway, Suite 1800
San Diego, CA 92101
(619) 738-9693